Citation Nr: 0610222	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-24 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for disabilities claimed as 
due to undiagnosed illness.


ATTORNEY FOR THE BOARD


K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from December 1987 to November 1991.  He reportedly 
had service in the Southwest Asia theater of operations.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2004, 
a statement of the case was issued in April 2004, and a 
substantive appeal was received in June 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is obviously seeking service connection for 
various disabilities which he claims are due to his service 
in the Southwest Asia theater of operations.  38 U.S.C.A. 
§ 1117 (West 2002).  However, it is unclear from his 
communications just what disabilities he is claiming.  In his 
communications he has variously mentioned chest pain and/or 
left arm pain, sleep problems, fatigue, depression, and 
reflux problems.  He has also referred to testing for 
cardiovascular problems, and the record includes references 
to anxiety and a panic disorder.  The Board believes that 
clarification is necessary to ensure that every disorder 
which the veteran is claiming is duly considered. 

Additionally, in the veteran's August 2002 claim, he reported 
that he was treated for Gulf War illness symptoms at the 
Peachwood Medical Group by Jerry Reimer from October 2000 to 
August 2002.  In his notice of disagreement, he indicated 
that he had received treatment at least 4 times at the Saint 
Agnes Medical Center for chest pains and also had treatment 
at the Cardiovascular Consultants Heart Center by Dr. Alan 
Shows.  He also reported that he had been treated at the 
Clovis Community Hospital Emergency Room.  On his substantive 
appeal, the veteran reported that his family doctor did not 
know what was wrong with him.  VA's duty to assist the 
veteran requires that appropriate action be accomplished to 
obtain these records identified by the veteran.  38 C.F.R. 
§ 3.159(c) (2005).  

Further, although the record includes some VA clinical 
records regarding complaints of chest pain, it does not 
appear that the veteran has been afforded appropriate VA 
examinations to comply with the requirements of 38 C.F.R. 
§ 3.159(c)(4) (2005).  

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate service connection claims, but he was not 
provided with notice of the type of evidence necessary to 
establish disability ratings and/or an effective date for the 
disability on appeal.  Since the appeal is being remanded for 
other reasons outlines above, it is appropriate to also 
direct that the RO furnish proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) to comply with the Court's 
holding.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
service personnel records. 

2.  The RO should send an appropriate 
written communication or communications 
to the veteran regarding the following: 

     a)  The veteran should be asked to 
clearly list each separate disability 
which he is claiming.  Action should also 
be taken to obtain appropriate consents 
to the release of medical records for Dr. 
Jerry Reimer at the Peachwood Medical 
Group, St. Agnes Medical Center, Dr. Alan 
Shows at the Cardiovascular Consultants 
Heart Center, and the Clovis Community 
Hospital Emergency Room.  

     b)  The RO should furnish the 
veteran a corrective notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish disability ratings and/or 
effective dates for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

3.  The RO should then take appropriate 
action to request copies of all medical 
records from the above-listed medical 
care providers and any other providers 
which the veteran may identify.  

4.  After completion of the above, the 
veteran should be afforded appropriate VA 
examinations to determine the nature, 
extent and etiology for the disabilities 
claimed by the veteran.  It is imperative 
that the claims file be made available to 
the examiner(s) for review in connection 
with the examination.  Any medically 
indicated special tests should be 
accomplished, and any current chronic 
disabilities diagnosed should be clearly 
reported.  

     a)  As to any such current medically 
diagnosed chronic disability, the 
appropriate examiner should offer an 
opinion as to whether it was at least as 
likely as not (a 50% or higher degree of 
probability) related to the veteran's 
service.  

     b)  If any of the signs or symptoms 
claimed by the veteran are objectively 
ascertainable by the examiner(s), but 
cannot be attributed to a known clinical 
diagnosis, the examiner(s) should so 
state.    

5.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine if 
the claims can be granted.  The veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

